DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/26/2021 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Mockus et al. (US 8,678,232) in view of Chenoweth et al. (US 2018/0103774).
Regarding Claim 1, Mockus discloses a vending machine system (abstract), comprising: a body (fig.2a) having a front panel (front portion of 210) and a back panel (fig.2a; rear panel); an interactive display (202) incorporated into the front panel (front portion of 210) and configured to receive commands from a user; a payment system (203) configured to receive a payment from the user; a delivery chute (204) extending through the front panel (front portion of 210) and into an interior of the body (fig.2a); a plurality of conveyer systems (150) secured within the interior (on 213) of the body, each of the plurality of conveyer systems (150) having: one or more brackets (left & right portions 151); a conveyer belt (111,112) held via the one or more brackets (151); a control system (211) configured to communicate with the interactive display (202); a motor (103) engaged with the control system (211) and configured to facilitate movement of the conveyer belt (111,112); wherein the plurality of conveyor systems comprises a first conveyor and a second conveyor (fig.11; plurality of 150), the first conveyor is positioned at a same height as the first conveyor relative to the base (casters; fig.2a); wherein the plurality of conveyer systems (150) deliver products to the delivery chute (204) based on commands received through the interactive display (202).
Mockus does not disclose the conveyor having a top section and a bottom section, the one or more brackets are oriented in an upright position on the top section and in a folded position on the bottom section.
Chenoweth discloses the conveyor (80) having a top section (fig.3) and a bottom section (fig.3; by 82), the one or more brackets (40) are oriented in an upright position on the top section (fig.3) and in a folded position (42,43) on the bottom section (fig.3). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Mockus with the conveyor having a top section and a bottom section, the one or more brackets are oriented in an upright position on the top section and in a .

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mockus et al. (US 8,678,232) in view of Chenoweth et al. (US 2018/0103774) in view of Perkins et al. (US 2008/0179343).
Regarding Claim 2, Mockus discloses a chute extending within the interior of the body and positioned to receive products from the plurality of conveyer systems (150) to deliver products to the delivery chute (204).
Mockus in view of Chenoweth does not disclose a vertical chute extending within the interior of the body and positioned to receive products from the plurality of conveyer systems to deliver products to the delivery chute.
Perkins discloses a vertical chute (105,108) extending within the interior of the body and positioned to receive products to deliver products to the delivery chute (70,72; figs.3-4). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Mockus in view of Chenoweth with a vertical chute extending within the interior of the body and positioned to receive products from the plurality of conveyer systems to deliver products to the delivery chute in order to effectively provide the dispensed article to the customer for retrieval.
Regarding Claim 3, Mockus discloses wherein the plurality of conveyer systems (150).
Mockus in view of Chenoweth does not disclose wherein the plurality of conveyer systems are positioned perpendicular to the vertical chute.
Perkins discloses the vertical chute (105,108). Therefore, it would have been obvious to one of ordinary skill in the art to provide the dispenser of Mockus with wherein the plurality of conveyer systems are positioned perpendicular to the vertical chute in order to effectively provide the dispensed article to the customer for retrieval.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI T OJOFEITIMI whose telephone number is (571)272-6557.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI T OJOFEITIMI/Examiner, Art Unit 3651